In an action to recover no-fault benefits under an insurance contract, the defendant appeals from a judgment of the Supreme Court, Nassau County (Mahon, J.), entered January 20, 2005, which, after a nonjury trial, and upon denying the defendant’s application to dismiss the complaint on the ground of lack of standing, is in favor of the plaintiffs and against it in the total sum of $33,452.77.
Ordered that the judgment is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
The defendant correctly contends that the plaintiff hospitals lacked standing. The proof adduced at trial included unsigned assignment of benefit forms (see Leon v Martinez, 84 NY2d 83 [1994]). Schmidt, J.P., Adams, Luciano and Lifson, JJ., concur.